Case 3:20-cv-05007-MAS-DEA Document 11-7 Filed 06/29/20 Page 1 of 43 PageID: 773




                        EXHIBIT E
                                                                                           FILED
            Case 3:20-cv-05007-MAS-DEA Document 11-7 Filed 06/29/20 Page 2 of 43 PageID:  774
                                                                                 TARRANT COUNTY
                                                                                                            2/24/2020 12:35 PM
                                                                                                          THOMAS A. WILDER
                                                        141-314472-20                                       DISTRICT CLERK


                                                  CAUSE NO. 141-314472-20

              UATP MANAGMENT, INC.           §                                IN THE DISTRICT COURT OF
                                             §
                        Plaintiff,           §
                                             §
              vs.                            §                                TARRANT COUNTY, TEXAS
                                             §
              JERROD PHILLIPS, URBAN AIR OF §
              BENTON, LLC and RDAD HOLDINGS, §
              LLC,                           §
                                             §
                        Defendants.          §                                141st JUDICIAL DISTRICT

                    ORIGINAL ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIM, THIRD
                  PARTY PETITION AND AMENDED VERIFIED APPLICATION FOR TEMPORARY
                     RESTRAINING ORDER, TEMPORARY INJUNCTION AND PERMANENT
                                           INJUNCTION

                      Jerrod Phillips, Urban Air of Benton, LLC and RDAD Holdings, LLC file their Original

              Answer, Affirmative Defenses, Counterclaim, Third-Party Petition and Amended Verified

              Application for Temporary Restraining Order, Temporary Injunction and Permanent Injunction

              and in support respectfully show as follows:

                                                      GENERAL DENIAL

                      In accordance with the Rule 92 of the Texas Rules of Civil Procedure, Defendant generally

              denies the material allegations contained in Plaintiff’s Original Petition, and any subsequent

              petitions filed by this Plaintiff and request that this Court require Plaintiff to prove such allegations

              by a preponderance of the evidence.

                                                 AFFIRMATIVE DEFENSES

                      Pleading further, alternatively, and to the extent necessary, all of Plaintiff’s claims are

              barred in whole or part due to the following affirmative defenses:




              ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIM, THIRD-PARTY PETITION AND                                   1
              AMENDED VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER, TEMPORARY
              INJUNCTION AND PERMANENT INJUNCTION


Unofficial Copy
            Case 3:20-cv-05007-MAS-DEA Document 11-7 Filed 06/29/20 Page 3 of 43 PageID: 775



                                              FIRST AFFIRMATIVE DEFENSE

                                                   (Failure to State a Claim)

                     1.      Plaintiff’s Complaint and its purported causes of action alleged therein fail to state

              facts sufficient to constitute a cause of action against Defendants.

                                            SECOND AFFIRMATIVE DEFENSE

                                                       (Unclean Hands)

                     2.      Defendants are informed and believe and, based upon such information and belief,

              allege that Plaintiff is barred, in part of in whole, from recovery of any damages, based upon the

              doctrine of unclean hands.

                                             THIRD AFFIRMATIVE DEFENSE

                                                            (Waiver)

                     3.      Defendants are informed and believe and, based upon such information and belief,

              allege that Plaintiff has engaged in conduct and activity sufficient to constitute a waiver of any

              right to assert the claims upon which it now seeks relief.

                                            FOURTH AFFIRMATIVE DEFENSE

                                                      (Misrepresentation)

                     4.      Plaintiff’s Complaint is barred, in whole in or in part, because in doing the things

              alleged in the Complaint, Defendants acted in reliance on misrepresentations by Plaintiff.

                                             FIFTH AFFIRMATIVE DEFENSE

                                                    (Performance of Duties)

                     5.      Defendants have fully performed in their contractual, statutory, and other duties, if

              any, to Plaintiff, and Plaintiff is therefore estopped from asserting any claim or claims against

              Defendants.


              ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIM, THIRD-PARTY PETITION AND                               2
              AMENDED VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER, TEMPORARY
              INJUNCTION AND PERMANENT INJUNCTION


Unofficial Copy
            Case 3:20-cv-05007-MAS-DEA Document 11-7 Filed 06/29/20 Page 4 of 43 PageID: 776



                                             SIXTH AFFIRMATIVE DEFENSE

                                               (Fault of Plaintiff/Third-Parties)

                     6.      Any injury or damage allegedly suffered by Plaintiff was caused or contributed to

              by the negligence, fault, bad faith, breach of contract, or other wrongful or tortious conduct of

              Plaintiff and/or persons or entities other than Defendants, and such conduct offsets, eliminates, or

              comparatively reduces the liability, if any, of Defendants.

                                           SEVENTH AFFIRMATIVE DEFENSE

                                                     (Failure to Mitigate)

                     7.      If Plaintiffs suffered any damages by reason of any acts, omissions, or courses of

              conduct on the part of Defendants, all or part of the damages were caused or attributable to the

              failure of Plaintiffs to act reasonably or prudently to mitigate their damages.

                                            EIGHTH AFFIRMATIVE DEFENSE

                                                      (Failure to Perform)

                     8.      As a result of Plaintiff’s own failures to perform under the terms of the alleged

              agreement(s), Plaintiff is barred from any relief under said agreement(s).

                                             NINTH AFFIRMATIVE DEFENSE

                                                     (Breach of Contract)

                     9.      Plaintiff has breached the agreement(s) they seek to enforce against Defendants.

              Plaintiff’s breach has released Defendants of any further duty under such agreement(s).

                                             TENTH AFFIRMATIVE DEFENSE

                                               (Reasonableness and Good Faith)

                     10.     Defendants acted reasonably and in good faith at all times material herein, based

              upon all relevant facts and circumstances known to them at the time they so acted.


              ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIM, THIRD-PARTY PETITION AND                              3
              AMENDED VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER, TEMPORARY
              INJUNCTION AND PERMANENT INJUNCTION


Unofficial Copy
            Case 3:20-cv-05007-MAS-DEA Document 11-7 Filed 06/29/20 Page 5 of 43 PageID: 777



                                           ELEVENTH AFFIRMATIVE DEFENSE

                                                           (Estoppel)

                     11.     Defendants are informed and believe and, based upon such information and belief,

              allege that Plaintiff’s claims are barred by the doctrine of estoppel.

                                           TWELFTH AFFIRMATIVE DEFENSE

                                              (Arkansas Franchise Practices Act)

                     12.     Defendants are informed and believe and, based upon such information and belief,

              allege that Plaintiff has engaged in conduct and activity that violates the Arkansas Franchise

              Practices Act, § 4-72-202, et seq., thereby eliminating Plaintiff’s ability assert the claims upon

              which it now seeks relief.

                    ORIGINAL COUNTERCLAIM, THIRD-PARTY PETITION AND AMENDED
                     VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
                        TEMPORARY INJUNCTION AND PERMANENT INJUNCTION

                     Counter-Plaintiffs/Third-Party Plaintiffs, URBAN AIR OF BENTON LLC (“UA

              Benton”), JERROD PHILLIPS and RDAD HOLDINGS, LLC (collectively, “Counter-Plaintiffs”)

              file this Original Counterclaim, Third-Party Petition and Verified Application for Temporary

              Restraining Order, Temporary Injunction and Permanent Injunction complaining of Counter-

              Defendant UATP MANAGEMENT, Inc. (“Urban Air”), and Third-Party Defendants UA

              ATTRACTIONS, LLC, MICHAEL O. BROWNING, JR. and ALIX WREN, and for their causes

              of action, would respectfully show the Court as follows:

                                                       LEVEL III CASE

                     1.      In compliance with Rule 190 of the Texas Rules of Civil Procedure, Counter-

              Plaintiffs/Third Party Plaintiffs state that discovery is intended to be conducted pursuant to Rule

              190.4 (Level 3).


              ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIM, THIRD-PARTY PETITION AND                             4
              AMENDED VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER, TEMPORARY
              INJUNCTION AND PERMANENT INJUNCTION


Unofficial Copy
            Case 3:20-cv-05007-MAS-DEA Document 11-7 Filed 06/29/20 Page 6 of 43 PageID: 778



                                                     INTRODUCTION

                     2.      This action revolves around Urban Air’s bad faith, retaliatory, improper and unjust

              termination of UA Benton’s franchised business, without compensation, without good cause, and

              in violation of the express terms of the Franchise Agreement dated September 30, 2017 between

              UA Benton and Urban Air (the “Franchise Agreement”).

                     3.      Urban Air’s claims against UA Benton and the unlawful termination of UA

              Benton’s Franchise Agreement were fabricated in direct retaliation for Facebook messages about

              a new Urban Air marketing initiative which were posted by Jerrod Phillips, one of UA Benton’s

              principals, on the Urban Air franchisee Facebook group page four days before this lawsuit was

              commenced, and which Urban Air had immediately removed and taken issue with.

                     4.      Urban Air’s claims and improper termination of UA Benton’s Franchise Agreement

              based on alleged monies due by UA Benton to Urban Air were manufactured, improper and

              pretextual as UA Benton was not in default of its payment obligations under the Franchise

              Agreement.

                     5.      Urban Air’s termination of UA Benton’s Franchise Agreement is unjustified under

              the express terms of the agreement and is unlawful. In terminating UA Benton, Urban Air is

              sending a message to all of the Urban Air franchisees, is seeking to muzzle franchisee

              communications and interfere with them from associating with one another while putting other

              franchisees on notice not to disagree with Urban Air’s programs or initiatives or speak out against

              Urban Air or they will face significant consequences for such actions, including termination of

              their franchise agreement and litigation like UA Benton.

                     6.      As detailed herein, the misconduct of Urban Air and its affiliate, UA Attractions

              LLC, gives rise to UA Benton’s claims for violation of the Arkansas Franchise Practices Act,


              ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIM, THIRD-PARTY PETITION AND                             5
              AMENDED VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER, TEMPORARY
              INJUNCTION AND PERMANENT INJUNCTION


Unofficial Copy
            Case 3:20-cv-05007-MAS-DEA Document 11-7 Filed 06/29/20 Page 7 of 43 PageID: 779



              breach of contract, fraud, declaratory judgment and injunctive relief.

                                                       THE PARTIES

                     7.       Counter-Plaintiff/Third-Party Plaintiff UA Benton is an Arkansas limited liability

              company with its principal place of business in Benton, Arkansas.

                     8.       Counter-Plaintiff/Third-Party Plaintiff Jerrod Phillips (“Jerrod”) is a citizen and

              resident of Arkansas and is a member of UA Benton.

                     9.       Counter-Plaintiff/Third-Party Plaintiff RDAD Holdings, LLC is an Arkansas

              limited liability company with its principal place of business in Bryant, Arkansas and is a member

              of UA Benton.

                     10.      Counter-Defendant Urban Air is a Texas limited liability company with its principal

              place of business in Bedford, Texas. Urban Air is the Plaintiff in this action and will be served

              with this pleading through the e-filing system.

                     11.      Third Party Defendant UA Attractions LLC (“UA Attractions”) is a Texas limited

              liability company with its principal place of business in Bedford, Texas. UA Attractions can be

              served with process by serving its registered agent: Stephen Polozola, 2350 Airport Freeway, Suite

              505, Bedford, Texas, 76022.

                     12.      Third Party Defendant Michael O. Browning, Jr. (“Browning”) is a citizen and

              resident of Texas. Browning is the CEO of Urban Air and UA Attractions, LLC. Browning can be

              served with process by serving him at 1316 Blue Ridge Rd, Keller, TX 76248.

                     13.      Third Party Defendant Alix Wren (“Wren”) is a citizen and resident of Texas. Wren

              was the former VP of Sales for Urban Air at the relevant times alleged in this pleading. Wren can

              be served with process by serving her at 5713 Woodmont Ct, Plano, TX, 75093-4003.




              ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIM, THIRD-PARTY PETITION AND                             6
              AMENDED VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER, TEMPORARY
              INJUNCTION AND PERMANENT INJUNCTION


Unofficial Copy
            Case 3:20-cv-05007-MAS-DEA Document 11-7 Filed 06/29/20 Page 8 of 43 PageID: 780



                                                FACTUAL BACKGROUND

                   Urban Air’s Inducement of UA Benton and Execution of the Franchise Agreement

                      14.    In August 2016, Jerrod Phillips (“Jerrod”) and Diana Phillips (“Diana”) opened

              Hangtime Trampoline Park in Benton, Arkansas.

                      15.    In August 2017, Jerrod and Diana received a communication from Urban Air

              postmarked August 11, 2017 (the “Conversion Letter”) which was signed by Wren, VP of Sales

              for Urban Air, concerning a conversion opportunity for Jerrod and Diana’s Hangtime Trampoline

              Park. (A copy of the Conversion Letter is attached as Exhibit A).

                      16.    The Conversion Letter threatened that Urban Air was “planning on opening a

              Corporate Store [in the Benton market] later this year.”

                      17.    The Conversion Letter ‘offered’ Jerrod and Diana “the opportunity to convert to an

              Urban Air location rather than compete with an Urban Air Corporate Store.” (See Exh. A).

                      18.    The Conversion Letter specifically represented that “Urban Air Adventure Parks

              Average 44% profit margins on $3.5 million in revenue”. (See Exh. A (emphasis in original)).

                      19.    In addition, shortly thereafter, Urban Air provided a detailed PowerPoint (the

              “PowerPoint”) presentation touting the alleged benefits of the Urban Air system. (A copy of the

              PowerPoint is attached hereto as Exhibit B).

                      20.    The PowerPoint contained numerous misstatements of material fact concerning

              sales revenues, profitability, costs, installation costs, the brand and system. (See Exh. B).

                      21.    For example, the PowerPoint represented that “Urban Air Adventure Parks

              Average 44% profit margins on $3.5 million in revenue”.            (See Exh. B, p. 3 (emphasis in

              original)).




              ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIM, THIRD-PARTY PETITION AND                            7
              AMENDED VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER, TEMPORARY
              INJUNCTION AND PERMANENT INJUNCTION


Unofficial Copy
            Case 3:20-cv-05007-MAS-DEA Document 11-7 Filed 06/29/20 Page 9 of 43 PageID: 781



                     22.     The PowerPoint further stated that “Average Urban Air Adventure Park operates at

              44% profits.” (See Exh. B, p. 40).

                     23.     The PowerPoint contained misleading information concerning gross revenues,

              gross profit and operating expenses of Urban Air locations over a four month period. (See Exh.

              B).

                     24.     In addition to misleading and inaccurate representations concerning revenues and

              profitability, the PowerPoint contained misstatements and misrepresentations concerning

              installation costs, insurance, marketing, systems and franchisee support. (See Exh. B).

                     25.     In particular, the PowerPoint falsely claimed that one of the benefits of joining

              Urban Air was: “Access to our EXCLUSIVE Insurance Program. BEST rates in the industry,

              typical savings of $5,000 per month.” (See Exh. B, p. 41 (emphasis in original)).

                     26.     Subsequent to the receipt of the Conversion Letter, later in August 2017, Jerrod and

              Diana participated in a telephone discussion with Browning, CEO of Urban Air, and Wren, VP of

              Sales for Urban Air.

                     27.     During the telephone discussion in August 2017, Browning and Wren repeated the

              misleading and false representations concerning the financial performance and average unit

              volumes of Urban Air locations.

                     28.     In addition, Browning specifically represented to Jerrod and Diana that if Hangtime

              was converted to an Urban Air location, Urban Air would not charge royalty fees during the first

              six (6) months of operation, that Urban Air would “discount” the price of attractions by $366,000,

              and that Urban Air would not charge an initial franchise fee of $30,000.




              ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIM, THIRD-PARTY PETITION AND                             8
              AMENDED VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER, TEMPORARY
              INJUNCTION AND PERMANENT INJUNCTION


Unofficial Copy
           Case 3:20-cv-05007-MAS-DEA Document 11-7 Filed 06/29/20 Page 10 of 43 PageID: 782



                      29.     Browning’s concessions and offer concerning the waiver of royalty fees and the

              “discount” on the price of attractions were made to induce Jerrod and Diana to sign a franchise

              agreement and convert their location to an Urban Air Adventure Park.

                      30.     However, upon information and belief, the alleged $366,000 “discount” on

              attractions was not really a discount at all.

                      31.     Instead, upon information and belief, the alleged “discount” was Urban Air merely

              foregoing a rebate from Urban Air’s mandatory supplier based on the UA Benton’s purchase of

              attractions.

                      32.     On August 25, 2017, Jerrod was provided with a copy of Urban Air’s Franchise

              Disclosure Document (“FDD”) dated April 25, 2017 as amended May 11, 2017. (A copy of the

              FDD, which includes the executed Franchise Agreement, is attached hereto as Exhibit C).

                      33.     Counter-Plaintiff UA Benton and Counter-Defendant Urban Air are parties to the

              Franchise Agreement dated September 30, 2017 for an Urban Air Adventure Park location at 1512

              Military Road, Benton, AR 72015 (the “Benton Location”). (See Exh. C).

                      34.     Due to mistake or inadvertence of the parties, or fraud on the part of Urban Air,

              Urban Air’s agreements to (i) waive UA Benton’s royalty fees for a period of six (6) months and

              (ii) provide the $366,000 “discount” were not incorporated into the final Franchise Agreement.

                      35.     On or about April 23, 2018, UA Benton signed the First Amendment to Franchise

              Agreement. (A copy of the First Amendment to Franchise Agreement is attached hereto as Exhibit

              D).

                      36.     Section 6 of the Franchise Agreement sets forth the fees which Urban Air is

              authorized to charge UA Benton. (See Exh. C).




              ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIM, THIRD-PARTY PETITION AND                             9
              AMENDED VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER, TEMPORARY
              INJUNCTION AND PERMANENT INJUNCTION


Unofficial Copy
           Case 3:20-cv-05007-MAS-DEA Document 11-7 Filed 06/29/20 Page 11 of 43 PageID: 783



                     37.    Pursuant to Section 6.B. of the Franchise Agreement, Urban Air is authorized to

              charge a Royalty Fee in the amount of “7% of weekly Gross Sales”. (See Exh. C).

                     38.    Pursuant to Section 6.C. of the Franchise Agreement, Urban Air is authorized to

              charge an Administrative Fee of the “[p]ro-rata portion of call centers hourly rate plus a $5.00

              commission”. (See Exh. C).

                     39.    Nowhere in the FDD is there any disclosure of any “Membership Program Fee” or

              any “NAF Fee” payable by franchisees.

                     40.    Likewise, the Franchise Agreement does not authorize Urban Air to charge or

              obligate UA Benton to pay a “Membership Program Fee” of 2.5% or a “NAF Fee” of 5% to Urban

              Air.

                     41.    The Franchise Agreement was never amended to modify the fees due and payable

              by UA Benton.

                     42.    Even though the Franchise Agreement does not obligate UA Benton to pay the

              “Membership Program Fee” of 2.5% or a “NAF Fee” of 5% or authorize Urban Air to charge such

              fees, since April 2019, Urban Air has been wrongfully imposing a “Membership Program Fee” of

              2.5% and a “NAF Fee” of 5% upon UA Benton, which violates the express terms and provisions

              of the Franchise Agreement.

                     43.    In addition, since the roll out of the Membership Program by Urban Air in April

              2019, Urban Air has wrongfully withheld Membership Revenue from UA Benton (which amount

              now exceeds $135,000) and has failed to pay such amounts to UA Benton despite repeated

              demands.

                     44.    UA Benton and UA Attractions LLC (“UA Attractions”), Urban Air’s mandatory

              vendor and affiliate, are parties to a Purchase and Installation Agreement for Park Attractions


              ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIM, THIRD-PARTY PETITION AND                         10
              AMENDED VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER, TEMPORARY
              INJUNCTION AND PERMANENT INJUNCTION


Unofficial Copy
           Case 3:20-cv-05007-MAS-DEA Document 11-7 Filed 06/29/20 Page 12 of 43 PageID: 784



              (“Installation Agreement”) dated September 11, 2018. (A copy of the Installation Agreement is

              attached hereto as Exhibit E).

                      45.     Pursuant to Section 3.A of the Installation Agreement, UA Attractions was

              obligated to commence performance of the “Work” (as defined therein) within fourteen days of

              the delivery of the initial Attraction containers to the Project. (See Exh. E).

                      46.     On January 6, 2019, the first shipping container with Attractions was delivered to

              the Benton Location.

                      47.     Notwithstanding the express provisions of the Installation Agreement, UA

              Attractions did not commence performance of the “Work” within fourteen days.

                      48.     Instead, UA Attractions did not commence “Work” until February 6, 2019 – more

              than 14 days after the initial container of attractions was delivered – in violation of the Installation

              Agreement.

                      49.     Thereafter, throughout the course of the project, UA Benton received little to no

              feedback, support, guidance or assistance from Urban Air or UA Attractions related to substantial

              issues and problems which were encountered during the installation process.

                      50.     Moreover, UA Attractions failed to properly install various attractions and

              equipment, complete the work or provide all necessary and required parts and equipment to UA

              Benton in violation of the Installation Agreement.

                      51.     In order to open, UA Benton was forced to engage various contractors of its own

              and perform work that UA Attractions failed to complete in violation of the Installation

              Agreement, and UA Benton incurred substantial additional costs in connection with same.

                      52.     In fact, to date, UA Benton has incurred $56,981.21 of additional costs for various

              items and work which UA Attractions was contractually obligated to provide but did not.


              ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIM, THIRD-PARTY PETITION AND                                 11
              AMENDED VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER, TEMPORARY
              INJUNCTION AND PERMANENT INJUNCTION


Unofficial Copy
           Case 3:20-cv-05007-MAS-DEA Document 11-7 Filed 06/29/20 Page 13 of 43 PageID: 785



                     53.      In total, UA Benton spent in excess of $1,100,000 in connection with the

              construction and development of the Benton Location.

                     54.      Although UA Attractions claimed to have “completed” construction and

              installation on March 27, 2019, several issues and problems with the construction and installation

              existed and have remained, many of which UA Attractions has failed and refused to remedy to this

              date – almost a year later.

                     55.      On March 27, 2019, notwithstanding the substantial construction and installation

              issues and problems including items which were not completed at that time, UA Benton

              nonetheless issued payment to UA Attractions, but Benton withheld five percent (5%) of the final

              installation payment (totaling $26,750) pending UA Attractions’ completion of those unfinished

              items and various fixes.

                     56.      Further, to date, there are several outstanding items and issues (which UA Benton

              has paid UA Attractions for), but which items can only be provided or produced by UA Attractions

              or Urban Air due to the alleged proprietary nature of these items to Urban Air. These items include

              but are not limited to:

                           a. Modifications to Apex ramp which was installed incorrectly.

                           b. Drop Zone mats do not fit and have not been installed.

                           c. Netting/barrier on each side of Warrior Course was not installed.

                           d. Carpet area incomplete in Rockwall Area.

                           e. UA Attractions crew broke square blue foot to Ropes Course by over tightening the

                              part. No replacement part has been received.

                           f. Sky Coaster missing 2 safety latches that were never installed.




              ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIM, THIRD-PARTY PETITION AND                            12
              AMENDED VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER, TEMPORARY
              INJUNCTION AND PERMANENT INJUNCTION


Unofficial Copy
           Case 3:20-cv-05007-MAS-DEA Document 11-7 Filed 06/29/20 Page 14 of 43 PageID: 786



                             g. Wipeout has electrical problems in main box that need to be repaired, which has

                                caused the attraction to be non-operational on numerous days.

                             h. Wipeout has an ongoing motor issue that needs to be fixed. Several replacement

                                parts are also needed for the Wipeout. These parts were requested in July 2019 but

                                have never been provided.

                             i. Signage erroneously provided with Texas laws contained on it, not

                                Arkansas. Replacements have not been sent despite many requests.

                             j. Weight limit signs have not been provided.

                             k. Battle Beam (UA Attractions welder burnt padding and replacement has never been

                                provided).

                       57.      On March 30, 2019, UA Benton opened the Benton Location to the public.

                  Urban Air’s Wrongful, Bad Faith Conduct Since Execution of the Franchise Agreement.

                       58.      Since opening, Urban Air has repeatedly engaged in a pattern and practice of

              aggressive communications, retaliatory conduct, bullying tactics, non-responsiveness to UA

              Benton’s communications and requests and has otherwise dealt with UA Benton in bad faith and

              in a commercially unreasonable manner.

                       59.      Almost immediately after opening the Benton Location, Urban Air initiated a

              Membership Program in April 2019 without proper or sufficient due diligence, testing, evaluation

              or analysis prior to its implementation.

                       60.      In connection with the Membership Program, Urban Air collects all revenues for

              memberships sold by franchisees and distributes such revenues to individual franchisees.




              ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIM, THIRD-PARTY PETITION AND                             13
              AMENDED VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER, TEMPORARY
              INJUNCTION AND PERMANENT INJUNCTION


Unofficial Copy
           Case 3:20-cv-05007-MAS-DEA Document 11-7 Filed 06/29/20 Page 15 of 43 PageID: 787



                     61.     Prior to the implementation of the Membership Program, UA Benton never

              received any preliminary correspondence or announcement concerning the program from Urban

              Air. Instead, UA Benton was notified of the Membership Program by another franchisee.

                     62.     The Federal Trade Commission (“FTC”) has promulgated certain laws requiring

              the delivery to prospective franchisees of a prescribed disclosure document, the Franchise

              Disclosure Document, concerning the franchisor, its management, and the material terms and

              conditions of the franchise agreement, among other things, prior to the execution of any agreement

              by a prospective franchisee. This is now known as the “FTC Amended Franchise Rule.”

                     63.     Pursuant to the Amended Franchise Rule, a franchisor is obligated to provide every

              prospective franchisee with a FDD, and related agreement, that details any and all of the initial

              and ongoing fees that a franchisor will charge to the franchisee. 16 C.F.R. § 436.5(f).

                     64.     16 C.F.R. § 436.5(f) expressly provides as follows:

                     Item 6: Other Fees. Disclose, in the following tabular form, all other fees that
                     the franchisee must pay to the franchisor or its affiliates, or that the franchisor or
                     its affiliates impose or collect in whole or in part for a third party. State the title
                     “OTHER FEES” in capital letters using bold type. Include any formula used to
                     compute the fees.

                     If fees may increase, disclose the formula that determines the increase or the
                     maximum amount of the increase. For example, a percentage of gross sales is
                     acceptable if the franchisor defines the term “gross sales.”


                     65.     The Amended Franchise Rule requires a franchisor to provide prospective

              franchisees with FDD disclosures that “present all material faces accurately, clearly, concisely and

              legibly in plain English.” 16 C.F.R. § 436.1(d).

                     66.     The revenue and profitability information provided in the PowerPoint, outside of

              the FDD, violates the Amended Franchise Rule and the Arkansas Franchise Practices Act in



              ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIM, THIRD-PARTY PETITION AND                             14
              AMENDED VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER, TEMPORARY
              INJUNCTION AND PERMANENT INJUNCTION


Unofficial Copy
           Case 3:20-cv-05007-MAS-DEA Document 11-7 Filed 06/29/20 Page 16 of 43 PageID: 788



              several respects. See 16 C.F.R. § 436.1(d), 16 C.F.R. § 436.1(e) and 16 C.F.R. § 436.5(s); Ark.

              Code. Ann. § 4-72-707.

                      67.    “It is an unfair and deceptive act or practice” for any franchisor to violate a

              provision of the Amended Franchise Rule, 16 C.F.R. § 436.2.

                      68.    In connection with the Membership Program, as noted above, Urban Air began

              charging UA Benton a “Membership Program Fee” of 2.5% and a “NAF Fee” of 5%, which fees

              were not disclosed in the FDD or agreed to in the Franchise Agreement as required by law in

              violation of Amended Franchise Rule, 16 C.F.R. § 436.5(f) and the Arkansas Franchise Practices

              Act, Ark. Code. Ann. § 4-72-707.

                      69.    On May 16, 2019, despite Urban Air’s agreement to waive UA Benton’s royalty

              fees for the first six (6) months of operation, Urban Air improperly drafted funds for April royalty

              fees.

                      70.    It was not until that time when UA Benton first discovered that Urban Air’s

              agreement to (i) waive UA Benton’s royalties for a period of six (6) months and (ii) provide the

              $366,000 discount on attractions were not incorporated into the final, execution version of the

              Franchise Agreement due to the mistake or inadvertence of the parties, or fraud on the part of

              Urban Air.

                      71.    On June 7, 2019, Jerrod contacted Brandon Jones of Urban Air regarding the

              agreement Browning made concerning the waiver of UA Benton’s royalties.

                      72.    On June 21, 2019, Browning emailed Jerrod claiming that he provided two options

              to Jerrod prior to the execution of the Franchise Agreement, which email misrepresented the nature

              of Browning’s actual previous offer.

                      73.    On June 21, 2019, Browning wrote:


              ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIM, THIRD-PARTY PETITION AND                             15
              AMENDED VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER, TEMPORARY
              INJUNCTION AND PERMANENT INJUNCTION


Unofficial Copy
           Case 3:20-cv-05007-MAS-DEA Document 11-7 Filed 06/29/20 Page 17 of 43 PageID: 789



                             Jerrod if you recall we gave you 2 options.

                             Option 1 was you could pay retail for the attractions and not pay a royalty for 3

                             months.

                             Option 2 was we give you the attractions at cost with no royalty reduction.

                             You selected option 1. You cannot have both.

                             Thank you.

                             Michael O. Browning, Jr.
                             CEO

                     74.     Thereafter, on June 27, 2019, Scott Perry (“Perry”), EVP and Chief Financial

              Officer of Urban Air, advised Jerrod that Urban Air was allegedly “unaware” of their agreement

              to waive royalties but that Urban Air would review it.

                     75.     In addition, since opening, Urban Air has failed and refused to send Membership

              Revenues to UA Benton in violation of the Franchise Agreement.

                     76.     In fact, from May 2019 to July 2019, UA Benton sent several communications to

              Urban Air regarding Urban Air’s non-payment and withholding of membership revenues, but UA

              Benton’s communications were ignored, and Urban Air failed to respond to UA Benton’s

              numerous communications and requests.

                     77.     In particular, Jessica Cicero, on behalf of UA Benton, left voicemails for Perry,

              EVP and Chief Financial Officer of Urban Air, on June 18, 2019, June 20, 2019, June 21, 2019,

              July 1, 2019, July 22, 2019 and July 23, 2019, all of which Perry ignored and did not respond to.

                     78.     Finally, on July 24, 2019, Jerrod and several Urban Air executives, including

              Browning, had a conference call about various problems and issues, including Urban Air’s prior

              agreement to waive UA Benton’s royalty fees and the issues with construction and installation,

              among other things.

              ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIM, THIRD-PARTY PETITION AND                           16
              AMENDED VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER, TEMPORARY
              INJUNCTION AND PERMANENT INJUNCTION


Unofficial Copy
           Case 3:20-cv-05007-MAS-DEA Document 11-7 Filed 06/29/20 Page 18 of 43 PageID: 790



                        79.   In that call, notwithstanding his June 21, 2019 email where he claimed to have

              provided Jerrod with two options, Browning claimed repeatedly that he did not recall making any

              such statements or reaching any agreement but Browning stated that Urban Air would do the “right

              thing”.

                        80.   Moreover, since opening, Urban Air has failed to support UA Benton and other

              Urban Air franchisees and has implemented programs, mandated vendors and suppliers, and

              imposed fees, charges and costs upon UA Benton and other Urban Air franchisees with complete

              disregard for franchisee profitability and, in certain instances, in violation of the terms and

              provisions of the Franchise Agreement.

                        81.   For example, as noted above, Urban Air unilaterally forced franchisees who have

              invested millions of dollars to fund the development of and participate in a Membership Program

              in bad faith to drive Franchisor revenues and without performing sufficient due diligence or

              analysis on the impact it would have on unit economics, and which membership program is

              materially diminishing and impairing franchisee profitability to the substantial detriment of

              franchisees and the significant benefit of Urban Air who is collecting millions of dollars in

              membership fees.

                        82.   Another example involves Urban Air’s mandatory vendor for socks. Urban Air has

              mandated that franchisees purchase socks from an approved vendor at supra-competitive prices

              where alternative suppliers are available to provide socks of the same make and/or quality to Urban

              Air franchisees at approximately $0.50 less per pair. In light of the fact that franchisees purchase

              upwards of 8,000 to 10,000 pairs of socks per month, a $0.50 per pair savings would be

              considerable. Instead, Urban Air mandates the more expensive vendor in bad faith so that it may




              ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIM, THIRD-PARTY PETITION AND                             17
              AMENDED VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER, TEMPORARY
              INJUNCTION AND PERMANENT INJUNCTION


Unofficial Copy
           Case 3:20-cv-05007-MAS-DEA Document 11-7 Filed 06/29/20 Page 19 of 43 PageID: 791



              reap the benefit of substantial rebates from its sock vendor to its sole significant benefit and the

              substantial detriment of franchisees, including UA Benton.

                     83.      Likewise, despite Urban Air’s claims concerning insurance, UA Benton’s

              insurance premiums are significantly higher than Jerrod paid while operating Hangtime.

                     84.      Since June 2019, as association of Urban Air franchisees, including UA Benton,

              has repeatedly attempted to engage with Urban Air management and Urban Air’s equity

              stakeholders in a dialogue to address the significant and substantial issues, concerns and challenges

              facing Urban Air franchisees, which requests for such dialogue have been repeatedly rejected by

              Urban Air.

                     85.      Moreover, despite repeated requests, Urban Air management and its equity

              stakeholders have failed and refused to address the significant challenges, issues and concerns of

              UA Benton and other Urban Air franchisees.

                     86.      The franchisee concerns include but are not limited to the following:

                           a. Memberships – issues with pricing, data, program details, the funding of the

                              development of the membership program (which, as noted, the fees and costs

                              associated with the development of the membership program were unilaterally

                              implemented and charged to franchisees in violation of the Franchise Agreement).

                           b. Marketing – Urban Air’s mandatory implementation of an alleged new marketing

                              “vendor” and the imposition of additional fees associated with same, which fees

                              were neither disclosed in the FDD or agreed upon in the franchise agreements.

                           c. ROI/Profitability Issues and challenges facing Urban Air franchisees.

                           d. Supra-competitive pricing on various goods, products, supplies and equipment.




              ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIM, THIRD-PARTY PETITION AND                              18
              AMENDED VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER, TEMPORARY
              INJUNCTION AND PERMANENT INJUNCTION


Unofficial Copy
           Case 3:20-cv-05007-MAS-DEA Document 11-7 Filed 06/29/20 Page 20 of 43 PageID: 792



                      e. Franchisor’s receipt of substantial rebates to its own benefit and the substantial

                         detriment of Urban Air franchisees.

                      f. Unavailability of replacement parts - attractions are down in virtually every park

                         leading to negative social media reviews and demands for refunds; some parks have

                         had parts on order for two (2) years.

                      g. Delays, construction costs, cost overruns - despite having built over 100 parks, such

                         issues are still being experienced by franchisees on every project and Urban Air has

                         failed to solve these challenges and problems.

                      h. Terms of current franchise agreements. Urban Air has materially modified and

                         changed the terms of the Urban Air franchise agreement. The agreement now

                         contains broad, unfair and aggressive repurchase rights, broad reservations of rights

                         to compete within protected territories, and higher and additional fees, among other

                         problematic provisions. Such terms and issues greatly impact resale value and

                         marketability of existing locations.

                      i. Lack of transparency in connection with Urban Air’s fees, royalty statements and

                         reports.

                      j. Insurance – overpriced insurance premiums and various issues with Urban Air’s

                         mandatory insurance vendor’s procurement of insurance coverages for franchisees

                         and that vendor’s wrongful financing of those premiums through their affiliate,

                         which relationship between the vendor and the finance company was concealed and

                         not disclosed to franchisees.

                      k. Cannibalization – Urban Air continues to sell areas and approve sites in very close

                         proximity to existing locations without performing sufficient due diligence,


              ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIM, THIRD-PARTY PETITION AND                         19
              AMENDED VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER, TEMPORARY
              INJUNCTION AND PERMANENT INJUNCTION


Unofficial Copy
           Case 3:20-cv-05007-MAS-DEA Document 11-7 Filed 06/29/20 Page 21 of 43 PageID: 793



                             analysis and examination of critical market demographics to determine if the

                             locations are too close together which greatly impacts the success and profitability

                             of both locations.

                     87.     In Item 8 of the FDD, Urban Air specifically represented that: “We [Urban Air]

              periodically negotiate purchase arrangements with suppliers for the benefit of our franchisees, and

              we may establish national buying accounts with vendors whose products meet our specifications.”

                     88.     Section 22.A of the Franchise Agreement expressly provides: “Nothing in this

              agreement or any related agreement is intended to disclaim the representation made in the

              disclosure document provided to you by Franchisor.”

                     89.     Notwithstanding said representation in the FDD and the express provision of the

              Franchise Agreement, Urban Air has not negotiated purchase arrangements with suppliers for the

              benefit of franchisees and, instead, charges supra-competitive prices for various mandatory goods,

              products, services, supplies and equipment, has mandated vendors for various mandatory goods,

              products, services, supplies and equipment who do the same and, further, Urban Air is collecting

              substantial rebates based on franchisee purchases from those mandatory vendors (and despite

              Urban Air’s claims in various versions of the FDD that Urban Air does “not derive any revenue or

              material consideration from the sale of products to our franchisees” – which statement is materially

              false and fraudulent).

                    Urban Air’s Purported Notice of Default and Agreement to Resolve Fee Dispute.

                     90.     On September 9, 2019, Urban Air provided UA Benton with a purported Notice of

              Default.

                     91.     However, the Notice of Default was baseless and unfounded as no monies were due

              and owing by UA Benton to Urban Air at that time.


              ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIM, THIRD-PARTY PETITION AND                             20
              AMENDED VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER, TEMPORARY
              INJUNCTION AND PERMANENT INJUNCTION


Unofficial Copy
           Case 3:20-cv-05007-MAS-DEA Document 11-7 Filed 06/29/20 Page 22 of 43 PageID: 794



                     92.     Contrary to Urban Air’s claims in its improper and unlawful Notice of Default, as

              of September 9, 2019, Urban Air was wrongfully withholding membership revenues due, owing

              and belonging to UA Benton, which amount of membership revenues withheld exceeded the

              claimed monies due from UA Benton (assuming Urban Air’s claim concerning the agreement on

              the 6-month waiver of royalty fees was correct which was disputed).

                     93.     In fact, as of the aforesaid date of the purported Notice of Default, Urban Air owed

              UA Benton membership revenues in excess of $46,000 (that Urban Air was wrongfully

              withholding) and, if there was no agreement to waive Royalty Fees for the first six months (which

              is vehemently disputed by UA Benton), UA Benton only owed approximately $44,000 in royalty

              fees to Urban Air.

                     94.     On September 26, 2019, UA Benton responded to Urban Air’s improper and

              unlawful Notice of Default and provided Notice of Default to Urban Air based on Urban Air’s

              withholding and non-payment of membership revenue due UA Benton.

                     95.     On October 23, 2019, UA Benton received an email from Stephen Polozola

              (“Polozola”), Urban Air’s General Counsel, setting forth proposed terms of settlement of the issues

              between UA Benton and Urban Air relating to royalty fees and membership revenues.

                     96.     In that October 23, 2019 communication, Polozola requested a list of the

              outstanding items and issues relating to construction and installation and, for the first time,

              acknowledged that Urban Air was holding UA Benton’s membership revenues.

                     97.     In resolution of the issues between the parties, Polozola proposed that: (1) the

              parties offset the membership revenues due UA Benton in the amount of $59,656.49 with the

              Royalty Fees in the amount of $60,893.37 allegedly due Urban Air and (2) that UA Benton pay

              the alleged difference to Urban Air.


              ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIM, THIRD-PARTY PETITION AND                            21
              AMENDED VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER, TEMPORARY
              INJUNCTION AND PERMANENT INJUNCTION


Unofficial Copy
           Case 3:20-cv-05007-MAS-DEA Document 11-7 Filed 06/29/20 Page 23 of 43 PageID: 795



                     98.     On October 31, 2019, in the interest of moving forward and to avoid continued

              disagreement regarding these issues, Brad Cicero (“Brad”), one of UA Benton’s principals,

              emailed Polozola agreeing to the terms of settlement proposed by Urban Air.

                     99.     Notwithstanding the agreement reached to resolve the issues between the parties

              concerning membership revenues and Royalty Fees, later that same day, Polozola emailed Brad

              and Jerrod adding various terms and conditions to the terms of the parties’ agreement, including

              issues relating to UA Attractions and the outstanding issues and items with the construction and

              installation at the Benton Location.

                     100.    However, Brad responded that the issues relating to construction and installation

              were separate and unrelated to the membership revenue and royalty fee issue.

                     101.    On November 7, 2019, Brad provided Polozola with a detailed list of the open and

              outstanding issues and items relating to the construction and installation at the Benton Location,

              including the out of pocket costs incurred by UA Benton to perform work that UA Attractions

              failed to complete, and proposed a resolution relating to construction and installation issues.

                     102.    Polozola failed to respond to Brad’s email.

                     103.    Consequently, on November 14, 2019, in good faith, Brad again emailed Polozola

              regarding the parties’ agreement concerning royalty fees and membership revenues – which

              agreement had originally been proposed by Polozola.

                     104.    Polozola again ignored Brad’s communication.

                     105.    On November 22, 2019, Brad sent a follow up email to Polozola in an effort to seek

              closure of these issues.

                     106.    On December 11, 2019, almost three weeks later, Polozola finally responded to UA

              Benton’s communications requesting “photos and the supporting invoices” relating to the


              ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIM, THIRD-PARTY PETITION AND                              22
              AMENDED VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER, TEMPORARY
              INJUNCTION AND PERMANENT INJUNCTION


Unofficial Copy
           Case 3:20-cv-05007-MAS-DEA Document 11-7 Filed 06/29/20 Page 24 of 43 PageID: 796



              outstanding construction items and issues, which had been repeatedly communicated and well-

              known to Urban Air since March 2019.

                     107.    On December 12, 2019, one day later, UA Benton provided photos to Polozola in

              response to his request.

                     108.    On December 16, 2019, UA Benton informed Polozola that it was contacting its

              installation contractors to obtain the documentation Polozola had requested.

                     109.    UA Benton immediately initiated diligent efforts to obtain the requested

              documentation but, due to the holidays and winter season, making contact with contractors was

              difficult and as of the filing of this action by Urban Air, the documentation had not yet been fully

              obtained and assembled.

                   Urban Air’s Bad Faith and Retaliatory Termination of the Franchise Agreement.

                     110.    On January 9, 2020, Jerrod posted a message on the Urban Air franchisee Facebook

              group page concerning Urban Air’s new contemplated marketing program and fees. Previously,

              Urban Air had announced a new vendor directive for local marketing which, in actuality, is another

              hidden, undisclosed fee that Urban Air intends to charge franchisees.

                     111.    Urban Air immediately removed Jerrod’s Facebook message which was critical

              about the marketing program and which contradicted specific representations that Browning had

              made previously that franchisees were not required to spend in excess of $7,000 per month on

              local marketing.

                     112.    Urban Air also immediately proceeded to revoke and terminate Jerrod’s access to

              the Urban Air franchisee Facebook group page in direct violation of laws prohibiting franchisees

              from associating with one another and the concept of good faith.




              ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIM, THIRD-PARTY PETITION AND                             23
              AMENDED VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER, TEMPORARY
              INJUNCTION AND PERMANENT INJUNCTION


Unofficial Copy
           Case 3:20-cv-05007-MAS-DEA Document 11-7 Filed 06/29/20 Page 25 of 43 PageID: 797



                      113.     On January 13, 2020, four days later, in further retaliation for Jerrod’s comments

              on the Urban Air franchisee Facebook group page and notwithstanding the parties’ October 2019

              agreement concerning fees and membership revenues, in a thinly cloaked punishment to UA

              Benton, Urban Air initiated this lawsuit claiming alleged “unpaid” royalties, which claims for non-

              payment of fees are manufactured, baseless, unfounded and in bad faith.

                      114.     Subsequent to the filing of the lawsuit seeking declaratory judgment that Urban Air

              was authorized to terminate the UA Benton Franchise Agreement based on the alleged non-

              payment of royalties, on February 6, 2020, Urban Air issued its improper and unlawful Notice of

              Termination of the UA Benton Franchise Agreement.

                      115.     Subsequent to the filing of the lawsuit, upon information and belief, Urban Air

              deleted, destroyed, removed Jerrod’s emails and has terminated Jerrod’s access to his Urban Air

              email account.

                      COUNT I – VIOLATION OF ARKANSAS FRANCHISE PRACTICES ACT

                  (ALL COUNTER-PLAINTIFFS/THIRD-PARTY PLAINTIFFS AGAINST URBAN AIR,
                                        BROWNING AND WREN)

                      116.     Counter-Plaintiffs/Third Party Plaintiffs reallege and incorporate the allegations of

              paragraphs 1 through 115 as if fully set forth herein.

                      117.     The Arkansas Franchise Practices Act (the “Act”), § 4-72-202 et seq. applies to

              franchised businesses established or maintained in the State of Arkansas.

                      118.     Counter-Plaintiff/Third Party Plaintiff’s Urban Air franchise is located in Benton,

              Arkansas.

                      119.     Pursuant to the § 4-72-202 of the Act, “Person” means:

                               a natural person, corporation, partnership, trust, or other entity, and, in case

                               of an entity, "person" shall include any other entity which has a majority

              ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIM, THIRD-PARTY PETITION AND                                24
              AMENDED VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER, TEMPORARY
              INJUNCTION AND PERMANENT INJUNCTION


Unofficial Copy
           Case 3:20-cv-05007-MAS-DEA Document 11-7 Filed 06/29/20 Page 26 of 43 PageID: 798



                             interest in such entity or effectively controls such other entity as well as the

                             individual officers, directors, and other persons in active control of the

                             activities of each entity.

                     120.    Pursuant to Section 4-72-202(8) of the Act, “good faith” means “honesty in fact in

              the conduct or transaction concerned.”

                     121.    Section 4-72-204 of the Act entitled “Termination, cancellation, or failure to

              renew” provides, in pertinent part:

                             (a) It shall be a violation of this subchapter for a franchisor to:

                             (1) Terminate or cancel a franchise without good cause

                     122.    Section 4-72-206(1) of the Act prohibits any franchisor from requiring a franchisee

              in connection with a franchise agreement “to assent to a release, assignment, novation, waiver, or

              estoppel which would relieve any person from liability imposed by the [Act].”

                     123.    Section 4-72-206 of the Act entitled “Unlawful practices of franchisors” further

              provides:

                             It shall be a violation of this subchapter for any franchisor, through any

                             officer, agent, or employee to engage directly or indirectly in any of the

                             following practices:

                             ...

                             (2) To prohibit directly or indirectly the right of free association among

                             franchisees for any lawful purpose;

                             ...

                             (6) To refuse to deal with a franchise in a commercially reasonable manner

                             and in good faith.


              ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIM, THIRD-PARTY PETITION AND                              25
              AMENDED VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER, TEMPORARY
              INJUNCTION AND PERMANENT INJUNCTION


Unofficial Copy
           Case 3:20-cv-05007-MAS-DEA Document 11-7 Filed 06/29/20 Page 27 of 43 PageID: 799



                      124.   Section 4-72-207 of the Act entitled “Misleading and fraudulent schemes – Penalty

              – Prosecutions” provides:

                             (a) It shall be unlawful for any person, directly or indirectly, in connection

                             with the offer, sale, purchase, transfer, or assignment of any franchise in

                             this state to knowingly:

                                     (1) Employ any device, scheme, or artifice to defraud;

                                     (2) Make any untrue statement of a material fact or omit to state a

                             material fact necessary in order to make the statements made, in light of the

                             circumstances under which they are made, not misleading; or

                                     (3) Engage in any act, practice, or course of business which operates

                             or would operate as a fraud or deceit upon any person.

                             (b) Any violation of this section shall be a Class B felony.

                             (c) Prosecutions for offenses committed in violation of this section must be

                             commenced within five (5) years from the date of the crime or within five

                             (5) years from the date of the commission of the last overt act in furtherance

                             of the scheme to defraud.

                      125.   Section 4-72-208 of the Act entitled “Franchisee’s remedies” provides, in pertinent

              part:

                             (a) Any franchisee who is harmed by a violation or violations of § 4-72-207

                             shall be entitled to recover treble damages in a civil action and, where

                             appropriate, obtain injunctive relief in addition to reasonable attorney's fees

                             and costs of litigation.




              ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIM, THIRD-PARTY PETITION AND                             26
              AMENDED VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER, TEMPORARY
              INJUNCTION AND PERMANENT INJUNCTION


Unofficial Copy
           Case 3:20-cv-05007-MAS-DEA Document 11-7 Filed 06/29/20 Page 28 of 43 PageID: 800



                             (b) Any franchisee who is harmed by a violation of any other section of this

                             subchapter shall be entitled to recover actual damages in a civil action and,

                             where appropriate, obtain injunctive relief in addition to reasonable

                             attorney’s fees and costs of litigation.

                     126.    In violation of § 4-72-204 and § 4-72-206 of the Act, as detailed herein, Urban Air

              improperly terminated UA Benton’s Franchise Agreement without good cause and in bad faith,

              and despite the parties’ agreement in October 2019 to resolve the dispute between the parties

              concerning fees and membership revenues.

                     127.    In violation of § 4-72-206 of the Act, by virtue of the misconduct, actions and

              conduct detailed herein, Urban Air unlawfully prohibited UA Benton from the right of free

              association with other franchisees and failed and refused to deal with UA Benton in a commercially

              reasonable manner and in good faith.

                     128.    In violation of § 4-72-207 of the Act, by virtue of the misconduct, actions and

              conduct detailed herein, Urban Air, Browning and Wren employed a device, scheme and artifice

              to default, made untrue statements of material fact, including but not limited to false statements of

              material fact concerning revenues and profitability of Urban Air franchises, and engaged in acts,

              practices, and a course of business which operated as a fraud or deceit upon UA Benton.

                     129.    Urban Air terminated Counter-Plaintiff UA Benton’s Franchise Agreement in an

              unjust and improper manner and in violation of the Act as set forth herein.

                     130.    Urban Air’s misconduct and termination of UA Benton’s Franchise Agreement is

              in bad faith, is retaliatory and improper, and violates the Act.

                     131.    By virtue of Counter-Defendants’ Urban Air and Third Party Defendants’

              Browning and Wren’s violations of the Act, Counter-Plaintiffs have been damaged.


              ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIM, THIRD-PARTY PETITION AND                              27
              AMENDED VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER, TEMPORARY
              INJUNCTION AND PERMANENT INJUNCTION


Unofficial Copy
           Case 3:20-cv-05007-MAS-DEA Document 11-7 Filed 06/29/20 Page 29 of 43 PageID: 801



                     132.     As a result of Counter-Defendants’ and Third Party Defendants’ actions and

              misconduct, Counter-Plaintiffs have suffered and continue to suffer injury and have incurred and

              are continuing to incur monetary damages.

                     133.     Counter-Plaintiffs/Third Party Plaintiff seek damages, treble damages and

              attorneys’ fees and costs of litigation in accordance with the Act in an amount that has yet to be

              determined in excess of $1,100,000.

                        COUNT II – BREACH OF CONTRACT (FRANCHISE AGREEMENT)

                                          (UA BENTON AGAINST URBAN AIR)

                     134.     Counter-Plaintiff, UA Benton, realleges and incorporates the allegations of

              paragraphs 1 through 115 as if fully set forth herein.

                     135.     The Franchise Agreement is an enforceable agreement between UA Benton and

              Urban Air.

                     136.     In connection with the Franchise Agreement, the parties further agreed that UA was

              not obligated to pay royalty fees for a period of six (6) months from the date of UA Benton’s Grand

              Opening which agreement was reached but which terms were not incorporated into the final

              agreement due to mistake or inadvertence by the parties, or fraud on the part of Urban Air.

                     137.     UA Benton fully performed its obligations under the Franchise Agreement.

                     138.     Urban Air materially breached the Franchise Agreement in several ways including

              but not limited to the following respects:

                           a. By wrongfully withholding and failing and refusing to pay membership revenues

                              due and owing to UA Benton despite numerous requests.

                           b. By charging fees in excess of the 7% Royalty Fee and the Administrative Fee which

                              were not authorized by the Franchise Agreement.


              ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIM, THIRD-PARTY PETITION AND                            28
              AMENDED VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER, TEMPORARY
              INJUNCTION AND PERMANENT INJUNCTION


Unofficial Copy
           Case 3:20-cv-05007-MAS-DEA Document 11-7 Filed 06/29/20 Page 30 of 43 PageID: 802



                             c. By imposing and charging a “Membership Program Fee” of 2.5% and a “NAF Fee”

                                of 5% which was never disclosed to UA Benton, which UA Benton never agreed

                                to pay and which was not an agreed upon contractual obligation in the Franchise

                                Agreement.

                             d. By terminating the Franchise Agreement in violation of the termination provisions

                                set forth therein, in retaliation for UA Benton’s communications with other

                                franchisees and in bad faith.

                             e. By charging UA Benton supra-competitive prices for mandatory goods, products,

                                services, supplies and equipment and mandated vendors who charged supra-

                                competitive prices for mandatory goods, products, services, supplies and

                                equipment.

                             f. By failing to negotiate for the benefit of franchisees and failing to use its market

                                power due to volume purchases for the benefit of franchisees.

                             g. By failing to negotiate purchase arrangements with suppliers for the benefit of UA

                                Benton and the other Urban Air franchisees.

                             h. By failing to provide promised support and assistance to UA Benton.

                      139.      As a proximate result of Urban Air’s breaches of contract as alleged herein,

              Counter-Plaintiff has been damaged in amounts to be proven at trial.

                      140.      Pursuant to the Franchise Agreement and Chapter 38 of the Texas Civil Practice &

              Remedies Code, Counter-Plaintiff also seeks recovery of the attorney’s fees incurred in bringing

              this action.




              ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIM, THIRD-PARTY PETITION AND                               29
              AMENDED VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER, TEMPORARY
              INJUNCTION AND PERMANENT INJUNCTION


Unofficial Copy
           Case 3:20-cv-05007-MAS-DEA Document 11-7 Filed 06/29/20 Page 31 of 43 PageID: 803



                     COUNT III – BREACH OF CONTRACT (INSTALLATION AGREEMENT)

                                  (UA BENTON AGAINST UA ATTRACTIONS, LLC)

                     141.    Third-Party Plaintiff UA Benton, realleges and incorporates the allegations of

              paragraphs 1 through 115 as if fully set forth herein.

                     142.    The Installation Agreement is an enforceable agreement between UA Benton and

              Third Party Defendant UA Attractions.

                     143.    UA Benton fully performed its obligations under the Installation Agreement.

                     144.    As detailed herein, in material breach of its obligations under the Installation

              Agreement, Third Party Defendant UA Attractions failed to commence work in accordance with

              the agreement, failed to properly install various attractions and equipment, and failed to complete

              the work or provide all necessary and required parts and equipment to UA Benton.

                     145.    As a proximate result of Third Party Defendant UA Attractions’ breaches of

              contract as alleged herein, Third Party Plaintiff has been damaged in amounts to be proven at trial.

                     146.    Pursuant to the Installation Agreement and Chapter 38 of the Texas Civil Practice

              & Remedies Code, Counter-Plaintiff also seeks recovery of the attorney’s fees incurred in bringing

              this action

                                                    COUNT IV – FRAUD

                             (ALL COUNTER-PLAINTIFFS/THIRD-PARTY PLAINTIFFS
                                 AGAINST URBAN AIR, BROWNING AND WREN)

                     147.    Counter-Plaintiffs/Third Party Plaintiffs reallege and incorporate the allegations of

              paragraphs 1 through 115 as if fully set forth herein.

                     148.    As alleged with specificity and particularity herein, Counter-Defendants Urban Air

              and Third Party Defendants Browning and Wren knowingly made false and misleading statements

              of fact to Counter-Plaintiffs/Third Party Plaintiffs.

              ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIM, THIRD-PARTY PETITION AND                             30
              AMENDED VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER, TEMPORARY
              INJUNCTION AND PERMANENT INJUNCTION


Unofficial Copy
           Case 3:20-cv-05007-MAS-DEA Document 11-7 Filed 06/29/20 Page 32 of 43 PageID: 804



                     149.    In particular, among other misleading and inaccurate representations, Counter-

              Defendants Urban Air and Third Party Defendants Browning and Wren falsely misrepresented:

                         a. that “Urban Air Adventure Parks Average 44% profit margins on $3.5 million in

                             revenue”. (See Exh. B, p. 3 (emphasis in original)).

                         b. the gross revenue, gross profit and operating expenses of Urban Air locations over

                             a four month period. (See Exh. B, p. 10).

                         c. that Urban Air franchisees have “Access to our EXCLUSIVE Insurance Program.

                             BEST rates in the industry, typical savings of $5,000 per month.” (See Exh. B, p.

                             41 (emphasis in original)).

                         d. that “Average Urban Air Adventure Park operates at 44% profits. (See Exh. B, p.

                             40).

                     150.    Counter-Defendant Urban Air and Third Party Defendants Browning and Wren

              knew or should have known that these representations were false, misleading and inaccurate at the

              time they were made.

                     151.    Counter-Defendant Urban Air and Third Party Defendants Browning and Wren

              made the false statements with the intent to defraud the Counter-Plaintiffs/Third Party Plaintiffs

              and in order to induce the Counter-Plaintiffs/Third Party Plaintiffs to rely on the statements.

                     152.    Counter-Plaintiffs/Third Party Plaintiffs believed the false statements made to them

              and acted in reliance upon those beliefs to their detriment.

                     153.    As a result of their detrimental reliance on Counter-Defendant Urban Air and Third

              Party Defendants’ Browning and Wren’s fraudulent statements, Counter-Plaintiffs/Third Party

              Plaintiffs have been damaged in an amount to be proven at trial.




              ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIM, THIRD-PARTY PETITION AND                              31
              AMENDED VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER, TEMPORARY
              INJUNCTION AND PERMANENT INJUNCTION


Unofficial Copy
           Case 3:20-cv-05007-MAS-DEA Document 11-7 Filed 06/29/20 Page 33 of 43 PageID: 805



                                     COUNT V – REFORMATION OF CONTRACT

                                          (UA BENTON AGAINST URBAN AIR)

                     154.    Counter-Plaintiff/Third-Party Plaintiff, UA Benton, realleges and incorporates the

              allegations of paragraphs 1 through 115 as if fully set forth herein.

                     155.    In August 2016, Jerrod and Diana opened their Hangtime Trampoline Park in

              Benton, Arkansas.

                     156.    In August 2017, Urban Air approached Jerrod and Diana to convert their location

              to an Urban Air location.

                     157.    Urban Air pitched Jerrod and Diana on the benefits of converting to the Urban Air

              system.

                     158.    In an effort to incentivize Jerrod and Diana to convert to an Urban Air, Browning

              made a series of promises, representations and statements to induce Jerrod and Diana to pursue a

              conversion opportunity.

                     159.    In August 2017, Browning specifically represented to Jerrod and Diana that if

              Hangtime was converted to an Urban Air location, Urban Air would not charge a royalty fee during

              the first six (6) months of operation, that Urban Air would “discount” the price of attractions by

              $366,000, and that Urban Air would not charge an initial franchise fee of $30,000.

                     160.    Prior to the execution of the Franchise Agreement between UA Benton and Urban

              Air, Browning represented to Jerrod that Urban Air would not charge a royalty fee during the first

              six (6) months of operation from the date of the Grand Opening.

                     161.    Prior to the execution of the Franchise Agreement between UA Benton and Urban

              Air, Browning represented to Jerrod that Urban Air would “discount” the price of attractions by

              $366,000.


              ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIM, THIRD-PARTY PETITION AND                           32
              AMENDED VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER, TEMPORARY
              INJUNCTION AND PERMANENT INJUNCTION


Unofficial Copy
           Case 3:20-cv-05007-MAS-DEA Document 11-7 Filed 06/29/20 Page 34 of 43 PageID: 806



                     162.    Prior to the execution of the Franchise Agreement between UA Benton and Urban

              Air, Browning represented to Jerrod that Urban Air would not charge an initial franchise fee of

              $30,000.

                     163.    Prior to reducing the Franchise Agreement to writing, Urban Air and UA Benton

              agreed that Urban Air would not charge a royalty fee during the first six (6) months of operation.

                     164.    Prior to reducing the Franchise Agreement to writing, Urban Air and UA Benton

              agreed that Urban Air would “discount” the price of attractions by $366,000.

                     165.    Prior to reducing the Franchise Agreement to writing, Urban Air and UA Benton

              agreed that Urban Air would not charge an initial franchise fee of $30,000.

                     166.    Pursuant to the discussions and negotiations between Browning and Jerrod, UA

              Benton agreed to execute the Franchise Agreement.

                     167.    Pursuant to the negotiations and discussions between Browning and Jerrod, UA

              Benton and Urban Air agreed to reduce their understanding and agreement to writing and enter

              into the Franchise Agreement.

                     168.    Urban Air drafted the Franchise Agreement between UA Benton and Urban Air.

                     169.    UA Benton would not have agreed to execute the Franchise Agreement and convert

              the Hangtime Trampoline Park to an Urban Air location if Urban Air had not agreed to waive

              royalty fees during the first six (6) months of operation.

                     170.    UA Benton would not have agreed to execute the Franchise Agreement and convert

              the Hangtime Trampoline Park to an Urban Air location if Urban Air had not agreed to “discount”

              the price of attractions by $366,000.




              ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIM, THIRD-PARTY PETITION AND                            33
              AMENDED VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER, TEMPORARY
              INJUNCTION AND PERMANENT INJUNCTION


Unofficial Copy
           Case 3:20-cv-05007-MAS-DEA Document 11-7 Filed 06/29/20 Page 35 of 43 PageID: 807



                      171.    UA Benton would not have agreed to execute the Franchise Agreement and convert

              the Hangtime Trampoline Park to an Urban Air location if Urban Air had not agreed to waive the

              initial franchise fee of $30,000.

                      172.    UA Benton’s execution of and entry into the Franchise Agreement was conditioned

              upon receipt of the concessions offered by Browning which included waiver of royalty fees for a

              period of six months from opening, waiver of the initial franchise fee of $30,000 and a $366,000

              “discount” of the price of attractions.

                      173.    On or about September 30, 2017 the Franchise Agreement was signed by UA

              Benton and Urban Air.

                      174.    The Franchise Agreement contains a reference to the waiver of the initial franchise

              fee of $30,000. (Exh. C, “Summary Page”, p. 75).

                      175.    The Franchise Agreement makes no reference whatsoever to the waiver of royalty

              fees for a period of six months from the date of the Grand Opening or the $366,000 “discount” on

              the price of attractions.

                      176.    Although the Franchise Agreement does not contain any provision or reference

              whatsoever to the $366,000 “discount” on the price of attractions, such a discount was provided.

                      177.    However, Urban Air has refused to honor the parties’ agreement concerning waiver

              of royalty fees for a period of six months from the date of the Grand Opening.

                      178.    Instead, Urban Air has wrongfully taken the position that the agreement to waive

              royalties for six months was not reached because such provision was not contained in the written

              Franchise Agreement, which Urban Air drafted, and even though the agreement to “discount” the

              price of attractions by $366,000 was similarly not included in the Franchise Agreement.




              ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIM, THIRD-PARTY PETITION AND                            34
              AMENDED VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER, TEMPORARY
              INJUNCTION AND PERMANENT INJUNCTION


Unofficial Copy
           Case 3:20-cv-05007-MAS-DEA Document 11-7 Filed 06/29/20 Page 36 of 43 PageID: 808



                     179.    To the extent that the Franchise Agreement does not provide that UA Benton’s

              royalty fees were waived for a period of six months from the date of the Grand Opening of the

              Benton Location and that UA Benton was being provided with a $366,000 “discount” on the price

              of attractions, the Franchise Agreement between Urban Air and UA Benton does not express the

              true intent and understanding between Urban Air and UA Benton.

                     180.    To the extent that the Franchise Agreement does not provide that UA Benton’s

              royalty fees were waived for a period of six months from the date of the Grand Opening of the

              Benton Location and that UA Benton was being provided with a $366,000 “discount” on the price

              of attractions, a variance exists between the original understanding and agreement between UA

              Benton and Urban Air, which the parties’ agreed to reduce to writing, and the Franchise Agreement

              which was executed by Urban Air and UA Benton.

                     181.    The failure of the Franchise Agreement to provide that UA Benton’s royalty fees

              were waived for a period of six months from the date of the Grand Opening of the Benton Location

              and that UA Benton was being provided with a $366,000 “discount” on the price of attractions

              was based on a mutual mistake by Urban Air and UA Benton, or fraud on the part of Urban Air in

              connection with its drafting of the Agreement.

                     182.    To the extent that the Franchise Agreement does not provide that UA Benton’s

              royalty fees were waived for a period of six months from the date of the Grand Opening of the

              Benton Location and that UA Benton was being provided with a $366,000 “discount” on the price

              of attractions, the written Agreement between Urban Air and UA Benton does not express the true

              intent and understanding between Urban Air and UA Benton.

                     183.    The Franchise Agreement between the UA Benton and Urban Air should be

              reformed to reflect the true intent and understanding between the parties.


              ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIM, THIRD-PARTY PETITION AND                          35
              AMENDED VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER, TEMPORARY
              INJUNCTION AND PERMANENT INJUNCTION


Unofficial Copy
           Case 3:20-cv-05007-MAS-DEA Document 11-7 Filed 06/29/20 Page 37 of 43 PageID: 809



                                       COUNT VI – DECLARATORY JUDGMENT

                  (ALL COUNTER-PLAINTIFFS/THIRD-PARTY PLAINTIFFS AGAINST URBAN AIR)

                      184.    Counter-Plaintiffs/Third-Party Plaintiffs reallege and incorporate the allegations of

              paragraphs 1 through 115 as if fully set forth herein.

                      185.    The Franchise Agreement contains express provisions and pre-conditions to

              termination of a Franchise Agreement.

                      186.    At the time of Urban Air’s wrongful, manufactured and unlawful termination of the

              Franchise Agreement on February 6, 2020, UA Benton did not owe monies to Urban Air and the

              termination was retaliatory, improper and in bad faith.

                      187.    There is a justiciable controversy between Urban Air and UA Benton as to the

              validity and lawfulness of terminating the Franchise Agreement.

                      188.    Pursuant to the Texas Declaratory Judgment Act, Tex. Civ. Prac. & Rem. Code

              Ann. § 37.004(a) (Vernon 1997), UA Benton seeks a judicial determination that Urban Air’s

              termination of the Franchise Agreement was invalid and unlawful, that Urban Air terminated the

              Franchise Agreement in violation of the terms and provisions of the Franchise Agreement and that

              Urban Air shall be enjoined from enforcement of the post-termination obligations set forth in the

              Franchise Agreement.

                     COUNT VII – APPLICATION FOR TEMPORARY RESTRAINING ORDER,

                             TEMPORARY INJUNCTION AND PERMANENT INJUNCTION

                  (ALL COUNTER-PLAINTIFFS/THIRD-PARTY PLAINTIFFS AGAINST URBAN AIR)

                      189.    Counter-Plaintiffs/Third Party Plaintiffs reallege and incorporate the allegations of

              paragraphs 1 through 115 as if fully set forth herein.




              ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIM, THIRD-PARTY PETITION AND                              36
              AMENDED VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER, TEMPORARY
              INJUNCTION AND PERMANENT INJUNCTION


Unofficial Copy
           Case 3:20-cv-05007-MAS-DEA Document 11-7 Filed 06/29/20 Page 38 of 43 PageID: 810



                     190.    Pleading further and in the alternative to the extent necessary, Counter-Plaintiff UA

              Benton has a probable right of recovery for their claims for violation of the Arkansas Franchise

              Practices Act, breach of Franchise Agreement, Fraud, Reformation of Contract and Declaratory

              Judgment against Counter-Defendant Urban Air.

                     191.    Urban Air undeniably possesses and possessed superior bargaining and economic

              power in a one-sided franchise relationship, and now seeks – without good cause or justification –

              to wrongfully terminate UA Benton’s Franchise Agreement.

                     192.    The instant action filed by Urban Air was precipitated by a Facebook post made by

              Jerrod, which Urban Air took issue with.

                     193.    Four days after the Facebook post, Urban Air initiated this action in retaliation for

              the Facebook post to terminate UA Benton’s Franchise Agreement based on manufactured,

              pretextual and improper grounds.

                     194.    Urban Air wrongfully and improperly seeks to terminate UA Benton’s Franchise

              Agreement in bad faith and without cause.

                     195.    As detailed herein, UA Benton seeks an Order:

                         a. Preliminarily enjoining Urban Air from terminating UA Benton’s Franchise

                             Agreement pending a determination on the merits of the propriety of the purported

                             default and termination of UA Benton by Urban Air; and

                         b. Preliminarily enjoining Urban Air during the pendency of this matter, from

                             interfering with the operation of UA Benton’s business and customer relationships;

                             and

                         c. Preliminarily enjoining Urban Air from altering the status quo of its franchise

                             relationship with UA Benton until such date as this matter is resolved on the merits.


              ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIM, THIRD-PARTY PETITION AND                             37
              AMENDED VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER, TEMPORARY
              INJUNCTION AND PERMANENT INJUNCTION


Unofficial Copy
           Case 3:20-cv-05007-MAS-DEA Document 11-7 Filed 06/29/20 Page 39 of 43 PageID: 811



                      196.    Counter-Plaintiff UA Benton is likely to succeed on the merits of the counterclaims

              because Urban Air’s termination of the Franchise Agreement was unlawful and improper.

                      197.    In addition, imminent and irreparable injury or harm will occur before the trial of

              this cause if a temporary restraining order and a temporary injunction are not entered by the Court

              to maintain the status quo pending a determination of the propriety of the termination of the

              Franchise Agreement.

                      198.    UA Benton will suffer immediate, irreparable injury if the injunctive relief sought

              herein is not granted.

                      199.    UA Benton will lose its entire business if termination is not preliminarily enjoined

              and the harm that UA Benton will suffer is not readily compensable by monetary damages.

                      200.    If the injunctive relief sought is not granted, and the termination is deemed

              wrongful, UA Benton cannot be adequately compensated by monetary damages.

                      201.    More strikingly, if Urban Air is permitted to unilaterally terminate UA Benton’s

              location without good cause, not only will UA Benton lose its entire investment, UA Benton will

              also be forced to terminate all of the employees at the Benton Location and will face substantial

              liability to the landlord under the lease.

                      202.    Loss of a franchised business constitutes irreparable harm. See e.g. Semmes

              Motors, Inc. v. Ford Motor Co., 429 F.2d 1197 (2d Cir. 1970).

                      203.    Semmes is highly instructive in this matter as that case dealt with facts and

              circumstances similar to those surrounding the instant dispute – involving the alleged wrongful

              termination of a franchisee, and the resulting consequences of such an event to decimate the

              business, livelihood, reputation and spirit of the terminated franchisee.




              ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIM, THIRD-PARTY PETITION AND                             38
              AMENDED VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER, TEMPORARY
              INJUNCTION AND PERMANENT INJUNCTION


Unofficial Copy
           Case 3:20-cv-05007-MAS-DEA Document 11-7 Filed 06/29/20 Page 40 of 43 PageID: 812



                     204.    In Semmes, which involved the termination of an automobile dealership, the Court

              held quite emphatically that: “the right to continue a business in which [the dealer] had engaged

              … is not measurable entirely in monetary terms; the [dealers] want to sell automobiles, not to live

              on the income from a damages award.” Id. at 1205. (emphasis supplied).

                     205.    Semmes and its progeny stands for the proposition that the “improper deprivation

              of an inveterate enterprise that, but for the defendant's challenged action, could be expected to

              continue” constitutes irreparable harm. See, e.g., ABA Distribs., Inc. v. Adolph Coors Co., 661

              F.2d 712, 714 (8th Cir. 1981).

                     206.    In other words, depriving a franchisee in Counter-Plaintiff’s position inflicts a form

              of harm so severe that money cannot adequately compensate the aggrieved business owner.

                     207.    As detailed herein, if Urban Air is permitted to wrongfully terminate (and

              potentially take back) UA Benton’s location for no value based on manufactured, pretextual and

              bad faith grounds in violation of the Arkansas Franchise Practices Act and the express terms of the

              Franchise Agreement, Counter-Plaintiffs will be financially devastated – having lost the

              opportunity to operate the location, repay substantial debt which has been incurred to develop the

              Benton Location and avoid substantial liability to lenders.

                     208.    Not only does the law require an injunction, logic does as well.

                     209.    If Urban Air is successful in its termination efforts and is not enjoined pending a

              determination on the merits, UA Benton’s entire business operation will be terminated, and UA

              Benton will suffer, in addition to the obvious financial consequences associated with losing its

              business but will face third-party exposure to the Landlord and lenders who provided financing for

              the development, construction and opening of the Benton Location.




              ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIM, THIRD-PARTY PETITION AND                              39
              AMENDED VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER, TEMPORARY
              INJUNCTION AND PERMANENT INJUNCTION


Unofficial Copy
           Case 3:20-cv-05007-MAS-DEA Document 11-7 Filed 06/29/20 Page 41 of 43 PageID: 813



                      210.       If a temporary restraining order and preliminary injunction is not granted, UA

              Benton stands to lose everything related to this business.

                      211.       Comparatively, Urban Air stands to lose nothing.

                      212.       Here, between UA Benton and Urban Air, a far greater hardship will be imposed

              upon UA Benton if the requested injunctive relief is not granted.

                      213.       The imposition of the requested restraints and preliminary injunctive relief is in the

              public interest.

                      214.       Absent injunctive relief, UA Benton will be left without an adequate remedy at law

              for their Arkansas Franchise Practices Act, breach of contract, fraud, reformation of contract and

              declaratory judgment claims and monetary damages will not adequately compensate Counter-

              Plaintiff.

                      215.       A balancing of equities shows that the injunctive relief sought would further the

              interests of justice.

                      216.       Accordingly, Counter-Plaintiff UA Benton respectfully request that the Court enter

              an order as follows:

                           a. Preliminarily enjoining Urban Air from terminating UA Benton’s Franchise

                                 Agreement pending a determination on the merits of the propriety of the purported

                                 default and termination of UA Benton by Urban Air; and

                           b. Preliminarily enjoining Urban Air during the pendency of this matter, from

                                 interfering with the operation of UA Benton’s business and customer relationships;

                                 and

                           c. Preliminarily enjoining Urban Air from altering the status quo of its franchise

                                 relationship with UA Benton until such date as this matter is resolved on the merits.


              ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIM, THIRD-PARTY PETITION AND                                  40
              AMENDED VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER, TEMPORARY
              INJUNCTION AND PERMANENT INJUNCTION


Unofficial Copy
           Case 3:20-cv-05007-MAS-DEA Document 11-7 Filed 06/29/20 Page 42 of 43 PageID: 814



                      217.    To the extent necessary and as the Court deems appropriate, Plaintiffs are willing

              to post a bond in connection with this request for injunctive relief.

                      218.    This application is verified by Counter-Plaintiff in accordance with the

              requirements of Rules 680 and 682 of the Texas Rules of Civil Procedure and the Affidavit of

              Jerrod Phillips is also filed in support of the application.

                                            COUNT VIII – ATTORNEYS’ FEES

                   (ALL COUNTER-PLAINTIFFS/THIRD-PARTY PLAINTIFFS AGAINST ALL
                          COUNTER-DEFENDANTS/THIRD-PARTY DEFENDANTS)

                      219.    Counter-Plaintiffs/Third-Party Plaintiffs reallege and incorporate the allegations of

              paragraphs 1 through 115 as if fully set forth herein.

                      220.    Counter-Plaintiffs/Third-Party Plaintiffs are entitled to attorneys’ fees pursuant to

              the Franchise Agreement, Installation Agreement, the Arkansas Franchise Practices Act, Texas

              Civil Practice & Remedies Code § 38.001, et seq. (Vernon’s 1985), and Tex. Civ. Prac. & Rem.

              Code Ann. § 37.004(a) (Vernon 1997).

                                                            PRAYER

                      WHEREFORE, Counter-Plaintiffs/Third-Party Plaintiffs, Urban Air of Benton, LLC,

              Jerrod Phillips and RDAD Holdings, LLC, prays this Court enter judgment against UATP

              Management, LLC, UA Attractions, LLC, Michael O. Browning, Jr. and Alix Wren, jointly and

              severally, in an amount in excess of $1,100,000 and for Counter-Plaintiffs’ reasonable and

              necessary attorneys’ fees for maintaining this action, and any other relief which this Court may

              deem to be just, equitable and proper.




              ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIM, THIRD-PARTY PETITION AND                              41
              AMENDED VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER, TEMPORARY
              INJUNCTION AND PERMANENT INJUNCTION


Unofficial Copy
           Case 3:20-cv-05007-MAS-DEA Document 11-7 Filed 06/29/20 Page 43 of 43 PageID: 815



                                                         Respectfully submitted,



                                                         Robert L. Chaiken
                                                         State Bar No. 04057830
                                                         rchaiken@chaikenlaw.com
                                                         Carrie P. Kitner
                                                         State Bar No. 24074921
                                                         ckitner@chaikenlaw.com
                                                         CHAIKEN & CHAIKEN, P.C.
                                                         Legacy Town Center III
                                                         5801 Tennyson Pkwy., Suite 440
                                                         Plano, Texas 75024
                                                         Telephone: (214) 265-0250
                                                         Facsimile: (214) 265-1537

                                                         Andrew P. Bleiman
                                                         (pro hac vice application to be submitted)
                                                         andrew@marksklein.com
                                                         Mark I. Fishbein
                                                         (pro hac vice application to be submitted)
                                                         mark@marksklein.com
                                                         Marks & Klein, LLP
                                                         1363 Shermer Road, Suite 318
                                                         Northbrook, Illinois 60062
                                                         Telephone: (312) 206-5162
                                                         Facsimile: (732) 219-0625

                                                         ATTORNEYS FOR
                                                         DEFENDANTS/COUNTER-
                                                         PLAINTIFFS/THIRD-PARTY PLAINTIFFS

                                             CERTIFICATE OF SERVICE

                     I hereby certify that a true and correct copy of the foregoing has been served upon all
              counsel of record by electronic service on this 24th day of February, 2020.



                                                                /s/ Robert L. Chaiken
                                                                Robert L. Chaiken




              ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIM, THIRD-PARTY PETITION AND                       42
              AMENDED VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER, TEMPORARY
              INJUNCTION AND PERMANENT INJUNCTION


Unofficial Copy
